                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19        Page 1 of 20 PageID 271


                                   1     Robert A. Ball, California Bar No. 70061
                                         John M. Donnelly, California Bar No. 156965
                                   2     LAW OFFICES OF ROBERT A. BALL
                                         225 Broadway, Suite 2220
                                   3     San Diego, California 92101
                                         Telephone: (619) 234-3913; Facsimile: (619) 234-4055
                                   4     Email: rball@robertballapc.com, jdonnelly@robertballapc.com
                                   5     Benjamin H. Davidson, II, State Bar No. 05430590
                                         Mary Kathleen Davidson, State Bar No. 24070919
                                   6     McCLESKEY HARRIGER BRAZILL & GRAF LLP
                                         5010 University Avenue, Suite 500
                                   7     Lubbock, Texas 79413
                                         Telephone: (806) 796-7306; Facsimile: (806) 796-7365
                                   8     Email: bdavidson@mhbg.com, kdavidson@mhbg.com
                                   9     Attorneys for: Plaintiffs KAREN DI PIAZZA,
                                         Individually and as Mother to CORBIN JAEGER and as Personal
                                10       Representative of the Estate of CORBIN LEE JAEGER, Deceased
                                11                                 UNITED STATES DISTRICT COURT

                                12                     NORTHERN DISTRICT OF TEXAS, LUBBOCK DIVISION

                                13
                                         KAREN DI PIAZZA, Individually and As       CIVIL ACTION
                                14       Mother to CORBIN JAEGER and As
                                         Personal Representative of the Estate of   CASE NO. 5-19CV0060-C
                                15       CORBIN LEE JAEGER, Deceased,
                                                                                    PLAINTIFF’S RESPONSE TO
                                16                           Plaintiff,             DEFENDANT SHEENA BITTLE’S, AS
                                                                                    PERSONAL REPRESENTATIVE OF
                                17       v.                                         THE ESTATE OF KELLEY GENE
                                                                                    WILLIAMSON, MOTION TO DISMISS
                                18       WEATHER GROUP TELEVISION, LLC              FOR FAILURE TO STATE A CLAIM, OR
                                         dba THE WEATHER CHANNEL, a                 ALTERNATIVELY, MOTION FOR MORE
                                19       Georgia limited liability company;         DEFINITE STATEMENT
                                         WEATHER GROUP, LLC, a Delaware
                                20       limited liability company; CF
                                         ENTERTAINMENT, INC. dba
                                21       ENTERTAINMENT STUDIOS, a California
                                         corporation; ENTERTAINMENT STUDIOS
                                22       NETWORKS, INC., a California
                                         corporation; ENTERTAINMENT STUDIOS
                                23       MEDIA, INC., a California corporation;
                                         ENTERTAINMENT STUDIOS MEDIA
                                24       HOLDINGS, INC., a Delaware corporation;
                                         NBCUNIVERSAL MEDIA, LLC, a
                                25       Delaware limited liability company; BAIN
                                         CAPITAL INVESTORS, LLC, a Delaware
                                26       limited liability company; THE
                                         BLACKSTONE GROUP, INC., a Delaware
                                27       corporation; TV HOLDINGS 1, LLC, a
                                         Delaware limited liability company; TV
                                28       HOLDINGS 2, LLC, a Delaware limited
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19   Page 2 of 20 PageID 272


                                   1     liability company; TV SPINCO LLC, a
                                         Delaware limited liability company;
                                   2     SHEENA BITTLE as Personal
                                         Representative of the Estate of KELLEY
                                   3     GENE WILLIAMSON; KEITH DANIELS as
                                         Personal Representative of the Estate of
                                   4     RANDALL D. YARNALL,
                                   5                        Defendants.
                                   6
                                   7
                                   8       PLAINTIFF’S RESPONSE TO DEFENDANT SHEENA BITTLE’S, AS PERSONAL
                                   9     REPRESENTATIVE OF THE ESTATE OF KELLEY GENE WILLIAMSON, MOTION TO
                                10        DISMISS FOR FAILURE TO STATE A CLAIM, OR ALTERNATIVELY, MOTION FOR
                                11                                 MORE DEFINITE STATEMENT
                                12
                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22

                                23
                                24
                                25
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19        Page 3 of 20 PageID 273


                                   1                                  TABLE OF CONTENTS
                                   2
                                   3     TABLE OF CONTENTS……………….…………………………………………………………i
                                   4     TABLE OF AUTHORITIES………..………………………………………………………….ii, iii
                                   5     RESPONSE TO MOTION TO DISMISS..……………….…………………………………….1
                                   6            I.   Statement of the Case……………………………………………………….....2
                                   7           II.   Standards for Dismissal………………………………………………………...6
                                   8          III.   Plaintiff Has Stated Claims Upon Which Relief May Be Granted……….....7
                                   9                    a. The First Amended Complaint Sufficiently Pleads That
                                10                         Williamson and Yarnall Were Engaged in a Joint
                                11                         Enterprise………………………………………………………………...7
                                12                      b. The First Amended Complaint Sufficiently Pleads That
                                13                         Williamson Breached an Independent Duty As
                                14                         Passenger of the Suburban…………………………………………....9
                                15                      c. The First Amended Complaint Sufficiently Pleads a
                                16                         Claim for Gross Negligence Against Williamson……………………10
                                17            IV.    Defendant’s Alternative Motion for a More Definite Statement
                                18                   Per Federal Rule of Civil Procedure 12(e) Should be Denied………….....12
                                19            V.     Plaintiff Requests Leave to Amend in the Event the Motion is Granted....13
                                20            VI.    Conclusion and Prayer………………………………………………………...13
                                21
                                22

                                23
                                24
                                25
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                  i
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19                              Page 4 of 20 PageID 274


                                   1                                               TABLE OF AUTHORITIES
                                   2
                                         CASES
                                   3
                                         Adams v. Morris
                                   4          584 S.W.2d 712 (Tex. App.—Tyler 1979).....................................................9, 10, 13
                                   5
                                         Ashcroft v. Iqbal
                                   6           556 U.S. 662 (2009)...............................................................................................12

                                   7     Bell Atl. Corp. v. Twombly
                                                 550 U.S. 544 (2007).....................................................................................6, 12, 13
                                   8
                                   9     Campbell v. Wells Fargo Bank
                                              781 F.2d 440 (5th Cir. 1986)....................................................................................6
                                10
                                         Castilleja v. Southern Pacific Co.
                                11
                                                 406 F.2d 669 (5th Cir. 1969)....................................................................................9
                                12
                                         Choctaw Nation of Okla. v. Sewell
                                13             2018 WL 2410550 (Tex. App.—Dallas 2018)..........................................................9
                                14
                                         Cinel v. Connick
                                15              15 F.3d 1338 (5th Cir. 1994)....................................................................................6

                                16       Dudley v. Whatley
                                               400 S.W.2d 773 (Tex. Civ. App.—Houston 1966)...................................................9
                                17
                                18       Edmiston v. Texas & N.O.R. Co.
                                               138 S.W.2d 526 (Tex. Com. App. 1940, opinion adopted)......................................9
                                19
                                         Estate of Whistler
                                20
                                                513 S.W.2d 10, 16–17 (Tex.1974)...........................................................................8
                                21
                                         Fuller v. Flanagan
                                22              468 S.W.2d 171 (Tex. App.—Fort Worth 1971).............................................8, 9, 13
                                23
                                         Hishon v. King & Spalding
                                24             467 U.S. 69, 73 (1983).............................................................................................6

                                25       Mahone v. Addicks Utility District of Harris County
                                              836 F.2d 921 (5th Cir. 1988)................................................................................6, 7
                                26
                                27       Mobil Oil Corp. v. Ellender
                                               968 S.W.2d 917, 921 (Tex.1998)...........................................................................11
                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                                    ii
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19                                  Page 5 of 20 PageID 275


                                   1     Raynor v. Dillon
                                              501 S.W.3d 143 (Tex. App.—Texarkana 2016).........................................11, 12, 13
                                   2
                                   3     Rhea v. Williams
                                               802 S.W.2d 118 (Tex. App.—Fort Worth 1991).........................................7, 8, 9, 13
                                   4
                                         Shoemaker v. Estate of Whistler
                                   5
                                              513 S.W.2d 10 (Tex.1974).......................................................................................7
                                   6
                                         Tempur-Pedic Int'l Inc. v. Angel Beds LLC
                                   7          902 F.Supp.2d 958 (SD TX 2012)..........................................................................12
                                   8
                                         Tipton v. Stuart
                                   9            480 S.W.2d 795 (Tex. App.—Ft. Worth 1972).............................................9, 10, 13

                                10       U–Haul Int'l, Inc. v. Waldrip
                                              380 S.W.3d 118 (Tex. 2012)..................................................................................11
                                11
                                12
                                         STATUTES
                                13
                                         Federal Rules of Civil Procedure
                                14
                                               Rule 8(a)(2).............................................................................................................6
                                15             Rule 12(e)........................................................................................................12, 13

                                16       Texas Civil Practice and Remedies Code
                                               § 41.001(11)(A)................................................................................................11, 13
                                17
                                               § 41.001(11)(B)................................................................................................11, 13
                                18
                                19
                                20
                                21
                                22

                                23
                                24
                                25
                                26
                                27

                                28
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                                       iii
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19          Page 6 of 20 PageID 276


                                   1     Robert A. Ball, California Bar No. 70061
                                         John M. Donnelly, California Bar No. 156965
                                   2     LAW OFFICES OF ROBERT A. BALL
                                         225 Broadway, Suite 2220
                                   3     San Diego, California 92101
                                         Telephone: (619) 234-3913; Facsimile: (619) 234-4055
                                   4     Email: rball@robertballapc.com, jdonnelly@robertballapc.com
                                   5     Benjamin H. Davidson, II, State Bar No. 05430590
                                         Mary Kathleen Davidson, State Bar No. 24070919
                                   6     McCLESKEY HARRIGER BRAZILL & GRAF LLP
                                         5010 University Avenue, Suite 500
                                   7     Lubbock, Texas 79413
                                         Telephone: (806) 796-7306; Facsimile: (806) 796-7365
                                   8     Email: bdavidson@mhbg.com, kdavidson@mhbg.com
                                   9     Attorneys for: Plaintiffs KAREN DI PIAZZA,
                                         Individually and as Mother to CORBIN JAEGER and as Personal
                                10       Representative of the Estate of CORBIN LEE JAEGER, Deceased
                                11                                 UNITED STATES DISTRICT COURT

                                12                     NORTHERN DISTRICT OF TEXAS, LUBBOCK DIVISION

                                13
                                         KAREN DI PIAZZA, Individually and As           CIVIL ACTION
                                14       Mother to CORBIN JAEGER and As
                                         Personal Representative of the Estate of       CASE NO. 5-19CV0060-C
                                15       CORBIN LEE JAEGER, Deceased,

                                16                           Plaintiff,

                                17       v.

                                18       WEATHER GROUP TELEVISION, LLC
                                         dba THE WEATHER CHANNEL, a
                                19       Georgia limited liability company;
                                         WEATHER GROUP, LLC, a Delaware
                                20       limited liability company; CF
                                         ENTERTAINMENT, INC. dba
                                21       ENTERTAINMENT STUDIOS, a California
                                         corporation; ENTERTAINMENT STUDIOS
                                22       NETWORKS, INC., a California
                                         corporation; ENTERTAINMENT STUDIOS
                                23       MEDIA, INC., a California corporation;
                                         ENTERTAINMENT STUDIOS MEDIA
                                24       HOLDINGS, INC., a Delaware corporation;
                                         NBCUNIVERSAL MEDIA, LLC, a
                                25       Delaware limited liability company; BAIN
                                         CAPITAL INVESTORS, LLC, a Delaware
                                26       limited liability company; THE
                                         BLACKSTONE GROUP, INC., a Delaware
                                27       corporation; TV HOLDINGS 1, LLC, a
                                         Delaware limited liability company; TV
                                28       HOLDINGS 2, LLC, a Delaware limited
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                    1
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19               Page 7 of 20 PageID 277


                                   1     liability company; TV SPINCO LLC, a
                                         Delaware limited liability company;
                                   2     SHEENA BITTLE as Personal
                                         Representative of the Estate of KELLEY
                                   3     GENE WILLIAMSON; KEITH DANIELS as
                                         Personal Representative of the Estate of
                                   4     RANDALL D. YARNALL,
                                   5                               Defendants.
                                   6
                                   7
                                   8          PLAINTIFF’S RESPONSE TO DEFENDANT SHEENA BITTLE’S, AS PERSONAL
                                   9     REPRESENTATIVE OF THE ESTATE OF KELLEY GENE WILLIAMSON, MOTION TO
                                10           DISMISS FOR FAILURE TO STATE A CLAIM, OR ALTERNATIVELY, MOTION FOR
                                11                                          MORE DEFINITE STATEMENT
                                12                 Plaintiff KAREN DI PIAZZA, INDIVIDUALLY AND AS MOTHER TO CORBIN
                                13       JAEGER AND AS PERSONAL REPRESENTATIVE OF THE ESTATE OF CORBIN LEE
                                14       JAEGER, DECEASED (“Plaintiff”) respectfully requests that the Court deny Defendant
                                15       SHEENA BITTLE’S, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF KELLEY
                                16       GENE WILLIAMSON (“Defendant”) Motion to Dismiss for Failure to State a Claim, or
                                17       alternatively, Motion for More Definite Statement per Federal Rule of Civil Procedure
                                18       12(b)(6) and 12(e) (“Motion”).
                                19       I.        STATEMENT OF THE CASE
                                20                 Plaintiff brought these wrongful death and survivor claims under Texas Civil
                                21       Practice & Remedies Code sections 71.002 and 71.021 to recover damages for the death
                                22       of her son Corbin Lee Jaeger (“Jaeger”), which were directly and proximately caused by
                                23       the acts and omissions of the named Defendants. 1
                                24                 Jaeger was killed in a horrific two-vehicle collision outside the town of Spur, Texas
                                25       on March 28, 2017 when a Chevrolet Suburban SUV (“Suburban”) driven by Randall
                                26       Yarnall (“Yarnall”) and occupied by Kelley Gene Williamson (“Williamson”) ran a stop sign
                                27

                                28       1   Pl’s First Amend. Compl. at ¶¶ 52-65.
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                         2
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19                     Page 8 of 20 PageID 278


                                   1     at seventy (70) miles per hour while racing to film a tornado on behalf of the named entity
                                   2     Defendants (collectively identified herein as “TWC”) and collided with Jaeger’s vehicle, a
                                   3     2012 Jeep Patriot (“Jeep”), while the Jeep had the right of way on westbound FM2794
                                   4     (“Subject Accident”).2 According to the operative pleading, Yarnall and Williamson, who
                                   5     also died in the collision, were in the course and scope of their employment as storm
                                   6     chasers and television personalities with TWC when their Suburban ran the stop sign on
                                   7     northbound FM 1081.         3   Plaintiff also alleges that the Suburban, which was filled with
                                   8     broadcasting, radar and other storm chasing equipment, some of which dangerously
                                   9     obstructed Yarnall and Williamson’s field of vision on the day of the subject accident, was
                                10       being operated by and for the benefit of TWC as a mobile broadcasting studio and to film
                                11       severe weather and to collect film footage for the TWC show “STORM WRANGLERS,
                                12       SEASON 2,” a television show that starred Williamson and Yarnall as storm chasers when
                                13       it collided with JAEGER’s vehicle. 4
                                14               The subject accident was not an isolated incident. Yarnall and Williamson had a
                                15       history of reckless driving when storm chasing and filming TWC’s television programming,
                                16       which was well known among other storm chasers and TWC and abundantly documented.
                                17       5   Before the subject accident that claimed their lives and Jaeger’s, the two habitually
                                18       ignored basic traffic safety laws, dangerously driving at excessive speeds, running stop
                                19       signs and ignoring traffic control devices.       6   Indeed, the pair ran four stop signs alone on
                                20       the day of the subject accident before running a fifth stop signing causing the collision that
                                21       took Jaeger’s life—one of these prior stop signs being located at the same intersection as
                                22       the collision. 7
                                23               More importantly, for purposes of this Motion, the pair’s refusal to follow basic traffic
                                24       safety laws should not be attributed solely to the actions of the Suburban’s driver, Yarnall.
                                25
                                         2 Pl’s First Amend. Compl. at ¶¶ 1, 7-8, 11-15, 17-21 and 27.
                                26       3 Pl’s First Amend. Compl. at ¶¶ 2, 7-8, 11-15, 17-21 and 27-30.
                                         4 Pl’s First Amend. Compl. at ¶¶ 2 and 31-32.
                                27       5 Pl’s First Amend. Compl. at ¶¶ 2, 28, 30, 33-34, 38-40 and 42-50.
                                         6 Pl’s First Amend. Compl. at ¶¶ 2, 30, 33-34, 38 and 42-50.
                                28       7 Pl’s First Amend. Compl. at ¶ 30.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                               3
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                    Case 5:19-cv-00060-C Document 84 Filed 05/13/19                        Page 9 of 20 PageID 279


                                   1     The operative pleading states that Yarnall and Williamson (as well as all of the named
                                   2     Defendants) were joint venturers, aiders and abettors, co-conspirators and each other’s
                                   3     agent, principal, employee and/or alter ego. 8 These allegations are not mere conclusions.
                                   4     Williamson and Yarnall were on-air partners for TWC’s show “STORM WRANGLERS,”
                                   5     where they worked as a storm chasing team and operated the Suburban as a mobile
                                   6     studio for the network. 9 They were working in these capacities up to the moment of impact.
                                   7             Williamson and Yarnall were working in these capacities at the time of the
                                   8             collision. More specifically, Williamson and Yarnall were filming severe
                                                 weather and live-streaming the footage to Williamson’s Facebook account
                                   9             and YouTube channel, as well as to TWC’s Facebook account, at the
                                                 moment the two vehicles collided when the Suburban driven by Yarnall ran
                                10               the stop sign for its path of travel on Northbound FM 1081. The video
                                11               Williamson live-streamed to his YouTube channel, “03-28-17 Tracking
                                                 Storms in West Texas” (“Video”), contains this footage. The duration of the
                                12               Video is 2 hours, 28 minutes, and 21 seconds (“2:28:21”), and it showcases
                                                 Williamson and Yarnall’s travels throughout Texas that day. 10
                                13
                                14               Williamson was not simply a passive occupant at the time of the collision. For
                                15       example, it was his job to operate the broadcasting and storm tracking equipment, which
                                16       so dangerously obstructed the windshield of his vehicle.
                                17               In a December 29, 2016 interview on the podcast “Storm Front Freaks,”
                                18               Williamson stated, “If anyone’s ever seen [the Suburban], they wonder how
                                                 I get in it. I’ve got a pretty good-sized computer sitting here in front of me
                                19               and one camera up in the windshield and then I’ve got another console here
                                                 that I run a camera that’s actually up on top of my vehicle. Then I’ve got up
                                20               on the dash a live view that I actually stream back to TWC with. It’s kind of
                                21               like crawling into a cockpit. There’s not a lot of room.” In another live-stream
                                                 broadcast uploaded to his YouTube channel two days before the subject
                                22               accident titled “03-26-17 Tracking Storms in Okla and Texas”, Williamson
                                                 actually states at mark 13:09 on the stream, while speaking live with TWC,
                                23               “A lot of times, you can see more in your camera lens than you can actually
                                24               by eye, so I’ve actually got a screen in front of me that I pretty much watch
                                                 and a lot of times I can see more on it than by looking out the windows.” 11
                                25
                                26
                                         8 Pl’s First Amend. Compl. at ¶¶ 24-30.
                                27       9 Pl’s First Amend. Compl. at ¶¶ 2, 27-32, 35-40, 42 and 48-50.
                                         10 Pl’s First Amend. Compl. at ¶ 28.
                                28       11 Pl’s First Amend. Compl. at ¶ 31, p. 13, ll. 13-27.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                             4
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                          Page 10 of 20 PageID 280


                                   1              Williamson also, at all relevant times, directed Yarnall’s driving and navigated for
                                   2     the pair while they chased storms. 12
                                   3              Williamson and Yarnall show time and again their disregard of basic traffic
                                   4              safety laws. In just fourteen (14) of these videos (a mere fraction of roughly
                                                  223 posted videos), the pair runs approximately eighty (80) stop signs, four
                                   5              (4) red lights, and one (1) out-of-service traffic light. Williamson, who
                                                  directed Yarnall’s driving while storm chasing, can often be heard saying,
                                   6              “Clear,” informing Yarnall that he (Yarnall) has the go-ahead to ignore the
                                   7              stop signal. Further, they frequently drove at high speeds in severe weather
                                                  conditions and made dangerous, illegal passes of other cars, even with hail
                                   8              on the ground. Williamson can sometimes be heard instructing Yarnall to
                                                  make these maneuvers, as one example: “If you can, get around them.”
                                   9              There are also numerous instances of the pair driving on the wrong side of
                                10                the road, both by accident and by design. Williamson also frequently
                                                  encouraged Yarnall to drive more aggressively in order to get into better
                                11                positions from which to film storms, especially when they were out of
                                                  position or in the wrong town. He often made comments like: “Go, go, go
                                12                Randy. This is something you don’t get much. Keep going”; “That way,
                                13                straight ahead, just lay it on”; “Keep going, keep going Randy”; “Get on it,
                                                  get on it, come on, get it up there. Take it out of four-wheel drive”; “Fifty –
                                14                not going fifty. Crank it”; “Just go as hard as you can.” “Get back in it if you
                                                  can.” “We’re getting out of it.” “See if you can get in this one”; and “Gonna
                                15                need to get up here as quick as we can. Just do what you can do to get us
                                16                up there.” Williamson even joked about Yarnall’s aggressive driving: “We’re
                                                  gonna be testing Randy’s driving skills today”; “Yeah, I got Randy driving.
                                17                He’s my nitrous tanks”; and “I could say you drove your ass off.” 13
                                18
                                                  In fact, it was Williamson who directed and encouraged Yarnall to repeatedly violate
                                19
                                         traffic safety laws and to inappropriately act as first responders and even bragged about
                                20
                                         it. 14
                                21
                                                  The bravado of TWC, Williamson and Yarnall are also demonstrated in
                                22                these two episodes and the out and out actual boasting, touting and
                                23                braggart of Williamson and Yarnall knowingly breaking the law is also
                                                  evident. Williamson states in the program that “Randy would go anywhere
                                24                I tell him to go, ask him to go, anywhere I ask him to go.” (TFS at 31:10).
                                                  Williamson states in Episode 1 that “Randy would drive through a brick wall
                                25                if I told him to.” (OED at 13:37). Williamson is interviewed by TWC for
                                26                inclusion in the episode One Epic Day claiming that Yarnall “just goes where

                                27       12 Pl’s First Amend. Compl. at ¶¶ 2, 33, 40, 42-44 and 48-49.
                                         13 Pl’s First Amend. Compl. at ¶ 33, p. 14, ll. 13-28 and p. 15, ll. 1-5.
                                28       14 Pl’s First Amend. Compl. at ¶¶ 33-34, 40 and 48-50.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                                 5
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                        Page 11 of 20 PageID 281


                                   1             I say to go” and the very next scene edited into the program by TWC’s
                                                 staffing shows Williamson and Yarnall sitting at a red light when Williamson
                                   2
                                                 says to him “clean, go” and Yarnall drives through the red light (OED at
                                   3             26:28-27:30). TWC’s own editors found, edited and used video tape feed
                                                 that supports Williamson’s claims that Yarnall will drive through a brick wall,
                                   4             go wherever he tells Yarnall to go and do whatever he tells Yarnall to do,
                                                 demonstrating that by showing Williamson having Yarnall drive through a
                                   5
                                                 red light right after a truck drives through the intersection from right to left in
                                   6             front of them. Once, when Williamson states “just lay it on” and “get on it”
                                                 and Yarnall responds “tell me what to do” and “I can’t see”, Williamson
                                   7             states “That’s ok” (OED at 35:50). 15
                                   8
                                   9     II.     STANDARDS FOR DISMISSAL
                                10               Motions to dismiss pursuant to Rule 12(b)(6) are generally disfavored in the law
                                11       and a court will rarely encounter circumstances that justify granting them. 16 The court may
                                12       dismiss a claim only when it is clear that no relief can be granted under any set of facts
                                13       that could be proven consistent with the complaint’s allegations. 17 A Rule 12(b)(6) motion
                                14       should be denied unless it appears beyond doubt that plaintiff is unable to prove a set of
                                15       facts to support his claim that would entitle him or her to relief.            18   Plaintiff is not required
                                16       to set forth in detail the facts upon which the claim is based. Rather, the Rules require only
                                17       “a short plain statement of the claim” and sufficient facts to state a facially plausible right
                                18       to recover to provide defendant fair notice of the claim and its supportive grounds.                       19


                                19       Further, the court may not look beyond the pleadings and must accept as true the
                                20       complaint’s allegations and view them in the light most favorable to plaintiff. 20 The Rules
                                21       also dictate that the pleadings be liberally construed “as to do substantial justice.” 21
                                22       ///
                                23       ///
                                24
                                25       15 Pl’s First Amend. Compl. at ¶ 49, p. 23, ll. 26-28 and p. 24, ll. 1-14.
                                         16 Mahone v. Addicks Utility District of Harris County, 836 F.2d 921, 926 (5th Cir. 1988).
                                26       17 Hishon v. King & Spalding, 467 U.S. 69, 73 (1983).
                                         18 Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th Cir. 1986).
                                27       19 Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
                                         20 Cinel v. Connick, 15 F.3d 1338, 1341 (5th Cir. 1994).
                                28       21 Mahone, 836 F.2d at 926.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                               6
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                    Page 12 of 20 PageID 282


                                   1     III.   PLAINTIFF HAS STATED CLAIMS UPON WHICH RELIEF MAY BE GRANTED
                                   2     a.     The First Amended Complaint sufficiently pleads that Williamson and Yarnall
                                   3            were engaged in a joint enterprise.
                                   4            Taking the First Amended Complaint’s allegations as true, Plaintiff has certainly
                                   5     pled sufficient facts to provide plausible bases by which Defendant would be liable under
                                   6     the operative pleading’s Count One for negligence and gross negligence. Although
                                   7     Plaintiff claims that Yarnall was the driver of the Suburban in the Subject Accident, she
                                   8     also alleges that Williamson was more than just a passive occupant. The operative
                                   9     pleading alleges that, at all relevant times, Yarnall and Williamson were joint venturers,
                                10       aiders and abettors, co-conspirators and each other’s agent, principal, employee and/or
                                11       alter ego.   22   To support this claim, the operative pleading states facts to show that
                                12       Williamson and Yarnall were on-air partners on “STORM WRANGLERS,” where they
                                13       worked as a storm chasing team and operated the Suburban as a mobile studio for the
                                14       TWC and were working in this capacity when they ran the stop sign and caused the
                                15       collision that killed Jaeger.   23   Williamson directed Yarnall’s driving, at all times, and
                                16       navigated for the pair while they chased storms.        24   More importantly, it was Williamson
                                17       who directed and encouraged Yarnall to repeatedly violate traffic safety laws and to
                                18       inappropriately act as first responders. 25
                                19              Taking such allegations as true, Plaintiff has pled more than sufficient facts to show
                                20       that Yarnall and Williamson were engaged in a joint enterprise at the time of the Subject
                                21       Accident to warrant a finding of liability against Williamson, even though he was not the
                                22       driver of the Suburban at the time. 26 To establish the existence of a joint enterprise, four
                                23       elements must exist:
                                24
                                25
                                         22 Pl’s First Amend. Compl. at ¶¶ 24-30.
                                26       23 Pl’s First Amend. Compl. at ¶¶ 2, 27-32, 35-40, 42 and 48-50.
                                         24 Pl’s First Amend. Compl. at ¶¶ 2, 33, 40, 42-44 and 48-49.
                                27       25 Pl’s First Amend. Compl. at ¶¶ 33-34, 40 and 48-50.
                                         26 Rhea v. Williams, 802 S.W.2d 118, 120-122 (Tex. App.—Fort Worth 1991) [quoting Shoemaker v.
                                28       Estate of Whistler, 513 S.W.2d 10, 16–17 (Tex.1974)].
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                          7
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                      Page 13 of 20 PageID 283


                                   1               “(1) [A]n agreement, express or implied, among the members of the group;
                                                   (2) a common purpose to be carried out by the group; (3) a community of
                                   2
                                                   pecuniary interest in that purpose, among the members; and (4) an equal
                                   3               right to a voice in the direction of the enterprise, which gives an equal right
                                                   of control. 27
                                   4
                                   5               The court’s holding in Rhea is instructive here. In Rhea, plaintiff, individually and

                                   6     on behalf of her husband and the husband’s estate (collectively, “Plaintiffs”), sued

                                   7     defendant truck driver and driver’s employer after a car driven by plaintiff collided with

                                   8     defendant driver’s truck. Plaintiff’s husband, who was a passenger in plaintiff’s vehicle at

                                   9     the time of the collision, was severely injured. Plaintiffs filed suit against the driver’s

                                10       employer for damages arising from the collision. At trial, the jury found plaintiff 77% at

                                11       fault and the truck driver 23% at fault.

                                12                 The jury responded positively to two questions of the trial court's charge. The

                                13       questions inquired as to whether plaintiff was acting as the agent of her husband and if

                                14       the two were engaged in a joint enterprise when the accident occurred. The jury's

                                15       affirmative responses to these two questions caused plaintiff’s negligence to be imputed

                                16       to her husband and prevented Plaintiffs from recovering on all claims.

                                17                 In affirming the jury’s verdict, the Court of Appeals found a sufficient factual basis

                                18       to conclude that all four elements of a joint enterprise were shown to exist to attribute

                                19       plaintiff’s negligence to her husband. The court found that an agreement between

                                20       Plaintiffs could be implied from their joint travel throughout the day of the collision. The

                                21       common purpose carried out by Plaintiffs was the delivery of tax papers to their tax

                                22       consultant. The delivery of the tax papers concerned Plaintiffs’ mutual pecuniary interest.

                                23       Plaintiff’s husband testified that they were in Fort Worth on “business” the day the accident

                                24       occurred. It also appeared that plaintiff and her husband each had an equal voice in the

                                25       direction of the events occurring that day. They each attended to personal matters.

                                26       Plaintiff purchased some facial cream and her husband got a haircut. Plaintiff also drove

                                27

                                28       27   Id.; see also Fuller v. Flanagan, 468 S.W.2d 171, 172-174 (Tex. App.—Fort Worth 1971).
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                              8
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                  Page 14 of 20 PageID 284


                                   1     out to see the shopping center at her husband’s request. In short, the court found plaintiff
                                   2     and her husband each had a voice in deciding the day's transactions. 28
                                   3            Based on the court’s ruling in Rhea, each of the elements necessary to find that
                                   4     Williamson and Yarnall were engaged in a joint enterprise are sufficiently pled here.
                                   5     Williamson and Yarnall expressly agreed to work as on-air television personalities and
                                   6     storm chasers for TWC.      29   At the time of the collision, they had a common purpose and
                                   7     pecuniary interest—tracking storms and recording video footage of weather events for
                                   8     TWC.   30   Finally, Williamson’s direction and control of Yarnall’s driving during storm
                                   9     chasing shows he had the requisite equal right of control in the enterprise. 31 Thus, Plaintiff
                                10       has more than adequately pled a basis to assert a claim for negligence against
                                11       Williamson. 32
                                12       b.     The First Amended Complaint sufficiently pleads that Williamson breached
                                13              an independent duty as passenger of the Suburban.
                                14              Plaintiff has also adequately alleged that Williamson breached an independent duty
                                15       owed to Jaeger as passenger of the Suburban.
                                16              Passengers ordinarily owe no duty to keep a lookout and are entitled to rely on the
                                17       driver to keep watch. 33 This duty will normally not arise even when the passenger, if alert,
                                18       could have intervened. 34 However, a passenger will have a duty to keep a lookout if there
                                19       are exceptional circumstances.        35   “A passenger may rely on the driver to keep watch
                                20       unless she knows from past experience, or from the manner in which the vehicle is being
                                21       driven on the particular trip, that the driver is likely to be inattentive or careless.”36 Further,
                                22

                                23       28 Rhea, 802 S.W.2d at 121.
                                         29 Pl’s First Amend. Compl. at ¶¶ 2, 27-32, 35-40, 42 and 48-50.
                                24       30 Pl’s First Amend Compl. at ¶¶ 2, 24 and 27-33.
                                         31 Pl’s First Amend. Compl. at ¶¶ 2, 33, 40, 42-44 and 48-49.
                                25       32 Rhea, 802 S.W.2d at 120-122; Fuller, 468 S.W.2d at 172-174.
                                         33 Edmiston v. Texas & N.O.R. Co., 138 S.W.2d 526, 530 (Tex. Com. App. 1940, opinion adopted).
                                26       34 Id.; Dudley v. Whatley, 400 S.W.2d 773, 775-776 (Tex. Civ. App.—Houston 1966).
                                         35 Castilleja v. Southern Pacific Co., 406 F.2d 669, 673 (5th Cir. 1969); Edmiston, 138 S.W.2d at 530.
                                27       36 Choctaw Nation of Okla. v. Sewell, 2018 WL 2410550 (Tex. App.—Dallas 2018), quoting Adams v.

                                         Morris, 584 S.W.2d 712, 716 (Tex. App.—Tyler 1979); See also Tipton v. Stuart, 480 S.W.2d 795, 798-799
                                28       (Tex. App.—Ft. Worth 1972).
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                           9
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                     Page 15 of 20 PageID 285


                                   1     “[A] passenger must protest the driver's excessive speed if it is such that a reasonable
                                   2     man would realize its excessive character” and “may not abandon the exercise of his own
                                   3     faculties and rely solely upon the driver when the passenger knows the vehicle is being
                                   4     driven in a reckless or careless manner.” 37 The automobile passenger’s duty is measured
                                   5     by the same standard of care as that of the driver—that of a reasonably prudent person
                                   6     under like circumstances. 38
                                   7              Applying these standards to the allegations of the First Amended Complaint,
                                   8     Plaintiff has adequately alleged a claim for negligence based on Williamson’s breach of
                                   9     his duty as a passenger. Williamson was certainly aware of Yarnall’s dangerous driving,
                                10       yet did nothing to discourage or stop it. On the day of the accident alone, Williamson
                                11       passively sat while Yarnall ran four stop signs before the collision and did nothing.                  39


                                12       Indeed, Williamson directed Yarnall to drive irresponsibly, which ultimately led to the
                                13       subject accident.    40   This control over the operation of the Suburban and his awareness
                                14       and encouragement of Yarnall’s reckless driving meant he owed a duty to Jaeger to
                                15       ensure its safe operation—that of a reasonably prudent person under like circumstances.
                                16       41   His breach of that duty, as described in detail in the First Amended Complaint (i.e., his
                                17       refusal to stop Yarnall’s dangerous driving and his active encouragement of same), means
                                18       that a valid claim for negligence based on his duty as a passenger was adequately pled.42
                                19       c.       The First Amended Complaint sufficiently pleads a claim for gross
                                20                negligence against Williamson.
                                21                Plaintiff’s claim against Williamson for gross negligence is also sufficiently alleged.
                                22       This cause of action, which has both subjective and objective elements, is statutorily
                                23
                                24       37 Adams, 584 S.W.2d at 716; Tipton, 480 S.W.2d at 798-799.
                                         38 Id.
                                25       39 Pl’s First Amend. Compl. at ¶ 30. See Tipton, 480 S.W.2d at 798-799.
                                         40 Pl’s First Amend. Compl. at ¶¶ 33-34, 40 and 48-50.
                                26       41 Adams, 584 S.W.2d at 716-717, (Where passenger retained authority to direct and supervise manner in

                                         which vehicle was operated, car was unfamiliar to the driver, street signs warned that children played in
                                27       area and passenger diverted driver's attention from road, passenger owed duty to pedestrians in area to
                                         keep lookout or request driver to slow down or stop).
                                28       42 Id.; See also Tipton, 480 S.W.2d at 798-799.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                            10
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                   Page 16 of 20 PageID 286


                                   1     defined as an act or omission:
                                   2             (A) which when viewed objectively from the standpoint of the actor at the
                                   3             time of its occurrence involves an extreme degree of risk, considering the
                                                 probability and magnitude of the potential harm to others; and
                                   4
                                                 (B) of which the actor has actual, subjective awareness of the risk involved,
                                   5             but nevertheless proceeds with conscious indifference to the rights, safety,
                                                 or welfare of others. 43
                                   6
                                   7             “Under the first, objective element, an ‘extreme risk’ is not a remote possibility of
                                   8     injury or even a high probability of minor harm, but rather the likelihood of serious injury
                                   9     to the plaintiff.”   44   The second, subjective element, requires a showing that “defendant
                                10       knew about the peril, but its acts or omissions demonstrated that it did not care.”              45


                                11       However, under this element, “awareness of an extreme risk does not require proof that
                                12       the defendant anticipated the precise manner in which the injury would occur to identify
                                13       to whom the injury would befall.” 46
                                14               Williamson’s alleged conduct satisfies both elements to state a claim for gross
                                15       negligence. His acts and omissions, when viewed objectively from his standpoint,
                                16       certainly involved “an extreme degree of risk, considering the probability and magnitude
                                17       of the potential harm to others.”       47   Williamson was clearly objectively aware that his
                                18       direction of Yarnall’s driving while storm chasing posed an extreme danger to others. That
                                19       is why he acted as lookout to guide Yarnall through red stoplights, stop signs and while
                                20       the latter drove down roadways in the wrong direction.             48   Further, he was definitely
                                21       cognizant of the dangerous obstruction of the windshield posed by all the equipment he
                                22       operated in the Suburban. 49 Williamson’s egging on Yarnall to repeatedly disregard basic
                                23       traffic safety laws and his insistence on storm chasing and operation of a mobile studio
                                24
                                         43 Tex. Civ. Prac. & Rem. Code § 41.001(11)(A) and (B).
                                25       44 Raynor v. Dillon, 501 S.W.3d 143, 147 (Tex. App.—Texarkana 2016) (citing Mobil Oil Corp. v.
                                         Ellender, 968 S.W.2d 917, 921 (Tex.1998).
                                26       45 Ellender, 968 S.W.2d at 921.
                                         46 U–Haul Int'l, Inc. v. Waldrip, 380 S.W.3d 118, 139 (Tex. 2012).
                                27       47 Tex. Civ. Prac. & Rem. Code § 41.001(11)(A); Raynor, 501 S.W.2d at 150-151.
                                         48 Pl’s First Amend. Compl. at ¶¶ 33, 42-46 and 48-50.
                                28       49 Pl’s First Amend. Compl. at ¶¶ 31-32.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                           11
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                    Page 17 of 20 PageID 287


                                   1     with an irresponsibly obstructed windshield also show his requisite “conscious
                                   2     indifference” to satisfy the second, subjective element of gross negligence. 50
                                   3     IV.    DEFENDANT’S            ALTERNATIVE          MOTION        FOR      A    MORE       DEFINITE
                                   4            STATEMENT PER FEDERAL RULE OF CIVIL PROCEDURE 12(e) SHOULD BE
                                   5            DENIED.
                                   6            Federal Rule of Civil Procedure 12(e) provides in part:
                                   7            A party may move for a more definite statement of a pleading to which a
                                   8            responsive pleading is allowed but which is so vague or ambiguous that the
                                                party cannot reasonably prepare a response. The motion must be made
                                   9            before filing a responsive pleading and must point out the defects
                                                complained of and the details desired. 51
                                10
                                11              However, Rule 12(e) motions are generally disfavored because they are
                                12       appropriate only where the complaint is so indefinite that defendant cannot ascertain the
                                13       nature of the claim being asserted and thus, cannot reasonably be expected to frame a
                                14       proper response.     52   Rule 12(e) motions must be read in light of Rule 8, which does not
                                15       mandate plaintiff set out in detail the facts upon which he bases his claim. 53 Rule 8 only
                                16       requires a short and plain statement of the claim that will provide notice of the nature of
                                17       plaintiff's claim and its supportive grounds.      54   At the pleading stage, plaintiff need only
                                18       allege “enough fact to raise a reasonable expectation that discovery will reveal evidence
                                19       of [an essential element of plaintiff's claim].” 55
                                20              Here, Plaintiff has more than adequately pled negligence and gross negligence
                                21       claims against Williamson such that Defendant may be able to reasonably prepare a
                                22       response.   56   As previously set forth above, the First Amended Complaint sufficiently
                                23       alleges that Williamson and Yarnall were involved in a joint enterprise to warrant the
                                24
                                         50 Pl’s First Amend. Compl. at ¶¶ 28-33 and 42-44, 46 and 48-50; Raynor, 501 S.W.2d at 150-151.
                                25       51 Fed. R. Civ. P. 12(e).
                                         52 Tempur-Pedic Int'l Inc. v. Angel Beds LLC, 902 F.Supp.2d 958, 970-971 (SD TX 2012)—“The
                                26       touchstone” is whether defendant can reasonably prepare a response.
                                         53 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                27       54 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                         55 Id.
                                28       56
                                            Fed. R. Civ. P. 12(e); Tempur-Pedic Int'l Inc. v. Angel Beds LLC, 902 F.Supp.2d at 971.
 LAW OFFICES OF
 ROBERT A. BALL
                                                                                           12
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                                   Case 5:19-cv-00060-C Document 84 Filed 05/13/19                      Page 18 of 20 PageID 288


                                   1     imputation of Yarnall’s negligence to Williamson.         57   Plaintiff has also adequately pled a
                                   2     claim for negligence based on Williamson’s breach of his duty as a passenger due to his
                                   3     inaction in the face of Yarnall’s irresponsibly dangerous driving and active encouragement
                                   4     and direction of same.     58   Finally, the operative pleading has sufficiently and clearly pled
                                   5     Williamson’s gross negligence due to his alleged acts and omissions, which objectively
                                   6     involved an extreme degree of risk and subjectively evidenced a conscience disregard for
                                   7     the welfare of others. 59 Consequently, Defendant’s Rule 12(e) motion should be denied
                                   8     because the operative pleading has more than adequately provided Defendant notice of
                                   9     the nature of the claims against him and their supportive grounds. 60
                                10       V.     PLANTIFF REQUESTS LEAVE TO AMEND IN THE EVENT THE MOTION IS
                                11              GRANTED.
                                12              Plaintiff believes she had more than adequately pled her claims against Defendant.
                                13       Notwithstanding, Plaintiff requests leave to amend the First Amended Complaint if the
                                14       Court is inclined to grant the Motion pursuant to Rule 12(b)(6) or Rule 12(e).
                                15       VI.    CONCLUSION AND PRAYER
                                16              For the reasons stated herein, Plaintiff requests that the Court deny the Motion. In
                                17       the alternative, leave is requested to amend the First Amended Complaint if the Court is
                                18       inclined to grant the Motion pursuant to Rule 12(b)(6) or Rule 12(e).
                                19       ///
                                20       ///
                                21       ///
                                22

                                23
                                24
                                25       57 Pl’s First Amend. Compl. at ¶¶ 2, 24, 27-33, 35-40, 42-44 and 48-50; See Rhea, 802 S.W.2d at 120-
                                         122; Fuller, 468 S.W.2d at 172-174.
                                26       58 Pl’s First Amend. Compl. at ¶¶ 28-30, 33-34, 40 and 48-50; See Tipton, 480 S.W.2d at 798-799; Adams,

                                         584 S.W.2d at 716-717.
                                27       59 Tex. Civ. Prac. & Rem. Code § 41.001(11)(A) and (B); Raynor, 501 S.W.2d at 150-151. Pl’s First

                                         Amend. Compl. at ¶¶ 28-33, 42-44, 46 and 48-50.
                                28       60 Bell Atl. Corp. v. Twombly, 550 U.S. at 555.

 LAW OFFICES OF
 ROBERT A. BALL
                                                                                           13
2 25 B ROA D W A Y , S U I TE 2 2 0 0
S A N D I EG O , C A   9 2 1 01 -50 19
 TELEP H ON E    6 1 9 -23 4 -3 91 3
                         Case 5:19-cv-00060-C Document 84 Filed 05/13/19    Page 19 of 20 PageID 289



                                   DATED : May 10, 2019

                               2
                               3                            By::--=-=-
                                                                    ~,=::= ~~~~~~~--=-                      -
                                                                 ROBERT A. BALL, S           A) 00761
                               4                                JOHN M. DONNELLY, SBN (CA) 156965
                                                                ADMITTED PRO HAG VICE
                               5                                 Plaintiffs KAREN DI PIAZZA,
                                                                 Individually and as Natural Mother to CORBIN
                               6                                JAEGER and as
                                                                 Executor/Administrator/Representative of the
                               7                                 Estate of CORBIN JAEGER, DECEASED
                                                                225 Broadway, Suite 2220
                               8                                San Diego, California 92101
                                                                Telephone (619) 234-3913; Fax (619) 234-4055
                               9                                rball@robertballapc.co m
                                                                jdonnelly@robertballapc.com
                           10
                           11
                                   DATED: May 10, 2019
                           12                              MCCLESKEY HARRIGER BRAZILL & GRAF LLP
                           13
                           14                               By:~                      ~~
                                                               BENJAR:DAVIOSON,             II, SBN 05430590
                           15                                  MARY KATHLEEN DAVIDSON, SBN 24070919
                                                               Plaintiffs KAREN DI PIAZZA,
                           16                                  Individually and as Natural Mother to CORBIN
                                                               JAEGER and as
                           17                                  Executor/Administrator/Representative of the
                                                               Estate of CORBIN JAEGER, DECEASED
                           18                                  5010 University Avenue, 5 th Floor
                                                               Lubbock, Texas 79413
                           19                                  Telephone (806) 796-7306; Fax (806) 796-7365
                                                               bdavidson@mhbg.com
                          20                                   kdavidson@mhbg .com
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
 LAW OFF ICES Of
 ROBERT A. BAL L
                                                                   14
225 HkOAO\\' ,\\ ', SUITE 2'.!00
SAN Dl f'CO. CA 'Jl101 •Slll 9
 I EUW IIOS E bl'l-2. U-3913
Case 5:19-cv-00060-C Document 84 Filed 05/13/19                  Page 20 of 20 PageID 290



                                CERTIFICATE OF SERVICE

       The undersign hereby certifies that he has served the above and forgoing document in

accordance with applicable procedural rules, via ECF, on all counsel of record on this 13th day of

May, 2019.
